Ethridge, J.,
delivered the opinion of the court.
The appellee, Dr. Cranford, filed a petition for mandamus against the board of supervisors praying that the board be compelled to allow his salary as county health officer. He alleged that he was duly appointed and qualified as county health officer for the term beginning July 1, 1921, and ending July 1, 1923, and that at that August meeting, 1921, his salary was fixed by the board at two hundred dollars per month and was regularly paid from then until the 1st of September, 1922; that he has presented his account for October, November, and December, 1922, which the board has failed and refused to allow; and prays that mandamus issue directing them to allow the said amount. The board of supervisors filed a special plea setting up that as directed by chapter 225, Laws of 1922, they prepared the county budget, and in making up the calculations of the budget included the salary of the county health officer, but that in spreading the budget upon the minutes the item of the county health officer was inadvertently omitted, and the item for sheriff and tax colector was inserted twice by inadvertence and the budget published with these errors therein, and that they are advised that they have no power to allow the salary of the county health officer, because the same did not appear in the county budget as entered upon the minutes and published in the paper. The case was tried on an agreed statement'of facts, agreeing in substance that the facts stated in the declaration are true and also that the fácts stated in the special plea are true; that the amount of the budget prepared is sufficient to pay this salary, but the county health officer was not named in the budget as above stated. The court below entered an order directing the payment of the salary, from which the board of supervisors appealed.
Sections 1 and 2 of chapter 225, Laws 1922, direct that the board of supervisors of the several counties at their September meeting prepare a budget of county expenses estimated for the next year, and shall prepare a statement *776showing the aggregate revenue collected during the current year in said county for county purposes. In such statement it shall show every source of revenue along with the amount derived from each source, and that such statement of revenue and expense shall he published in the county paper of September of each year, and that the said budget of expenses and revenue shall be in'such form as may be necessary to show all estimates for the different county and municipal purposes of expenditure and the source of revenue respectively.
Section 3 of the act directs the clerk of the board of supervisors to keep a regular set of books, subject always to inspection within office hours, by any citizen, and such books shall contain accounts, under headings, corresponding with the several headings, of the budget, so that the expenditures under each head may be at once known; and that every claim against the county shall be numbered, and the number shall be shown in the warrant, and that each allowance shall have the number of claim noted in the minutes of said board.
Section á provides that the board shall at all times keep within the sums named in the said budget and within the annual revenue, always seeking to lessen expenditures instead of exceeding the revenue and budget reference.
Section 5 of the act provides for certain emergencies in which the board may expend moneys without making a budget.
Section 6 provides for the referendum against any .item petitioned against by a majority of the taxpayers, and this section was held unconstitutional in State ex rel. Attorney General v. Stone County, 95 So. 683, decided March 26th.
Section 7 provides that the members of the board shall be liable on their bonds for the full amount of the claim allowed, the contract entered into, or the public work provided for, in case the board shall violate the budget law.
The case before us calls for a construction of the requirements of the act. Does the act require the board to *777itemize the specific items of expenditure, or does it require a gross amount of estimated expenditures of any of the several funds involved in the county finances. In other words, does the statement of expenditures required to be made require showing the details and items, or is it sufficient to group the expenditures in the total sum under each separate heading? There are various sources of county revenue, such as general county fund, road fund, bridge fund, courthouse funds, road ad valorem, road commutation, school ad valorem, poll tax, etc. In our opinion the legislature did not contemplate that all of the items of expenditure be published in the county paper. Its purpose is to give the citizens and taxpayers notice of the amounts of the expenditures estimated by the board and the amount of the revenues estimated to be derived from taxation. That these budgets are merely estimates, and in the case before us it was sufficient to estimate the amount to be expended for salaries of county officers without setting out each particular office and the amount which would be required to pay the salaries of such office. It would be practically impossible to forsee many of the items which are to be paid out. Contracts will have to be let in many cases, and the amount for which they will be let or for which certain expenditures must be made cannot be known with any precise degree of accuracy. The law ought not be so strictly construed as to make it impracticable to operate under it. The estimate of the budgets of expenditures cannot in all cases be accurate, and at most can only be approximations and should be large enough to take care of the county expenses so long as they do not exceed the estimated sources of revenue. The sources of revenue also are more or less uncertain because the assessment rolls may be changed after the budget is required to be published, and it would certainly be unreasonable to require such a strict construction as to impose upon the members of the board the drastic obligations and penalties provided in section 7 or suffer the county affairs to become in such a state of confusion as to *778seriously cripple the general welfare of the county. The budget as published for salaries of county officers was large enough to warrant the payment of the county health officer’s salary without violating the provisions of the law above issuing warrants where there was no money for their payment.
It follows from what we have said that the judgmen t of the court below will be affirmed.

Affirmed.